Citation Nr: 1126398	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sinus condition (claimed as sinusitis).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal was previously before the Board in October 2009 at which time the Board reopened and remanded the Veteran's claim for service connection for sinusitis. 

The Veteran testified at a Travel Board hearing before the undersigned; a transcript of that proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A preponderance of the evidence is against a finding that a sinus condition, variously diagnosed as sinusitis and non-allergic rhinitis, had its onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

A sinus condition, variously diagnosed as sinusitis and non-allergic rhinitis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2004, July 2005, June 2007, and April 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Additionally, the letter of April 2008 and separate letters of September 2007 and November 2006 provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  Exhaustive attempts to obtain his service treatment records have been documented in the claims file.  The records were destroyed in the 1973 fire at the National Personnel Record Center and are unrecoverable.  The Veteran has been fully notified in this regard under the provisions of 38 C.F.R. § 3.159(3).  He has had a personal hearing before the Board.  He was afforded a VA examination in February 2010 in connection with his claim.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

The Veteran contends that his sinus condition is related to an in-service incident.  In particular, the Veteran alleges that his sinus problems were incurred during training at Camp Robertson in 1953 as the result of the ingestion of gas from a faulty gas mask.  The Veteran states that due to the gas exposure, he was administered an injection between the eyes.  He further contends that since he received that injection, he has experienced near-continuous sinus problems, including nose bleeds and loss of sense of smell. (Note: loss of sense of smell was previously addressed in an August 2005 Board decision).  

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Facts and Analysis 

Here, the Veteran's claim of service connection for a sinus condition meets the first element of a service connection claim because he has a current diagnosis of non-allergenic rhinitis.  The Board acknowledges that the most recent VA examiner (in February 2010) found that the Veteran did not have sinusitis; however, the record does contain several treatment records in which a sinusitis diagnosis was confirmed by x-ray findings.  In this regard, the Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Board concedes that the Veteran has been diagnosed with both sinusitis and rhinitis during the period under appellate review.

With respect to the second element of a service connection claim, namely in-service incurrence of a disability, the Board notes that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  His 1955 separation examination is the only service treatment record contained in the claims file and that document is devoid of any complaints, treatment, or diagnoses relating to sinus problems.  Nevertheless, in the absence of records the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  

In this regard, the Veteran's statements regarding the in-service gas chamber incident have been consistently reported throughout the record and the Board has no reason to doubt the credibility of such statements.  Moreover, in a June 2005 "buddy statement" from B.F., B.F. noted that he had personal knowledge of the 1953 gas chamber incident which left the Veteran without a sense of smell.  The Board finds this evidence supportive of the in-service incurrence of the incident.  

While the Veteran has met the first two elements of a service connection claim, his claim for a sinus condition fails the remaining requirement, namely nexus.  

Following service, the record shows that the Veteran complained of sinus-related problems in 1987. See July 1987 VA Treatment Note, Diagnosing Chronic Sinusitis.  The Veteran related that had post nasal drip and that he had some sort of nerve block above the nose in service which resulted in his loss of smell.  This is the first recorded symptomatology related to a post-service sinus disorder, coming approximately 32 years after discharge.  Based on the foregoing, the competent medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the sinuses for many years, the evidence includes the Veteran's statements asserting continuity of sinus symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He has indicated that he continued to experience symptoms relating to the sinuses after he was discharged from the service. 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible. The Board emphasizes the multi-year gap between discharge from active duty service in 1955 and initial recorded treatment post nasal drip in 1987, nearly a 32-year gap. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In addition, the Board finds that the Veteran's reported history of continued sinusitis since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, his separation examination shows no complaints, treatment or diagnoses relating to the sinuses; moreover, clinical examination of the sinuses was normal at that time.  Additionally, when first receiving treatment, he relates the history of the nerve block, but fails to discuss exposure to the gas chamber as a cause for the loss of smell.  While the history of the gas chamber incident emerges when the Veteran was examined by VA in January 1991, the Veteran complains of a loss of sense of smell associated with that incident.  The examiner reported that the Veteran dated his sinus problems to that incident, however, the sinus problems were not described and were associated with headaches and loss of sense of smell (the latter of which is currently service connected and evaluated as 10 percent disabling).  Essentially similar information was provided upon VA examination in 1992.  At that time, the Veteran complained of intermittently yellowish discharge. The nose was normal upon examination and his sinuses were non-tender.  The diagnosis was chronic sinus drainage without clinical evidence of acute sinusitis.  While there are complaints regarding his sinuses dated in the late 1980s and early 1990s, there were no clinical findings to support his complaints and therefore no showing of a chronic disability at that time.  

After a review of the evidence described above, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value because they show internal inconsistencies. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's sinus disorder to active duty, despite his contentions to the contrary.

To that end, the Veteran was afforded a VA examination in February 2010, at which time he was diagnosed with allergic rhinitis.  The February 2010 VA examiner expressly opined that the diagnosed condition, allergic rhinitis, was "less likely as not" a result of the in-service toxic gas exposure incident, or that it had its onset during service.  Rather, he concluded that it was "at least as likely as not "that the allergic rhinitis was related to "non-service triggers and circumstances."  (emphasis added).  In so finding, the VA examiner explained that the Veteran did not currently have a sinusitis diagnosis, he had a negative sinus CT scan, and did not otherwise meet the diagnostic criteria for sinusitis.  The examiner cited associated medical literature at the end of his opinion to support, in part, his conclusion.  See, "Chronic Non-allergic Rhinitis, An Overview of Rhinitis, Clinical Manifestations, Pathophysiology, and Diagnosis of Chronic Rhinosinusitis."  

The Board affords positive probative value to the February 2010 etiology opinion as it was proffered after a thorough review of the claims file and consideration of the Veteran's reported history, and it was accompanied by supporting medical literature.  Moreover, there are no other competent medical opinions to the contrary of record. 

In this regard, the Board acknowledges that a VA physician assistant (PA) stated that the Veteran's "sinus problems could be" related to service.  See March 2001 VA Treatment Note.  However, the Board affords little, if any, probative value to this opinion because it is speculative, unsupported by the record and not supported by rationale. Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Again, the VA physician assistant stated that the Veteran's "sinus problems could be" related to his in-service gas exposure or treatment. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  This statement, which is couched in terms of uncertainty, is speculative at best.  Additionally, the opinion is not supported by the evidence of record which shows no treatment, complaints, or diagnoses relating to a sinus disorder upon separation in 1955, and no documented complaints or treatment until 1987.  Moreover, the PA provided no supporting rationale for her speculative opinion.  By contrast, the February 2010 VA opinion was based on a review of the claims file, including the Veteran's lay statements and provided well-reasoned medical conclusions that are supported by the medical evidence of record and medical literature.  Thus, the most probative medical evidence of record shows no relationship between rhinitis and sinusitis and service.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, sinusitis or other sinus disorders are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis. See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements. See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

In sum, the Veteran has been diagnosed with a current sinus disorder and there is competent and credible evidence that the Veteran was exposed to toxic gas while in-service; however, the record fails to establish a nexus between the current sinus disorder and service.  Again, the Veteran's separation examination shows no complaints, treatment, or diagnoses relating to a sinus condition; there is also a notable absence of documented treatment for sinus problems for many years after separation.  Moreover, the only competent medical opinion of record, weighs against the Veteran's claim.  In this regard, the Board finds that the greatest probative weight should be accorded the 2010 VA examiner's opinion which found no relationship between the Veteran's sinus/rhinitis disorder and service.  In fact, this opinion expressly attributes the condition to "nonservice triggers and circumstances."  Again, the Board finds the 2010 examiner's opinion highly probative because it was based on a review of the claims file and provided a well- supported medical opinion. See Prejean, supra; see also Guerrieri, supra.  Accordingly, for the reasons outlined above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a sinus condition, diagnosed as rhinitis. See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a sinus condition, variously diagnosed as nonallergic rhinitis and sinusitis, is denied. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


